Case 3:18-cr-04683-GPC Document                                  1 1 of 44
                                198 Filed 07/10/20 PageID.2037 Page
                          18-cr-4683-GPC



 1                      UNITED STATES DISTRICT COURT

 2               FOR THE SOUTHERN DISTRICT OF CALIFORNIA

 3

 4   UNITED STATES OF AMERICA,     .
                                   .
 5                Plaintiff,       .    No. 18-cr-4683-GPC
                                   .
 6                     v.          .    June 26, 2020
                                   .    2:30 p.m.
 7   MOHAMMED ABDUL QAYYUM,        .
                                   .
 8                Defendant.       .    San Diego, California
     . . . . . . . . . . . . . . . .
 9

10                  REDACTED TRANSCRIPT OF MOTION HEARING
                      BEFORE THE HONORABLE GONZALO P.
11                  CURIEL UNITED STATES DISTRICT JUDGE

12

13   APPEARANCES:

14   For the Plaintiff:       United States Attorney's Office
                              By: SABRINA FEVE, ESQ.
15                                ASHLEY E. GOFF, ESQ.
                                  RANDY S. GROSSMAN, ESQ.
16                            880 Front Street, Room 6293
                              San Diego, California 92101
17
     For the Defendant:       Bienert Katzman, PC
18                            By: WHITNEY Z. BERNSTEIN, ESQ.
                              903 Calle Amanecer, Suite 350
19                            San Clemente, California 92673

20

21

22   Court Reporter:          Chari L. Bowery, RPR, CRR
                              USDC Clerk's Office
23                            333 West Broadway, Suite 420
                              San Diego, California 92101
24                            chari_bowery@casd.uscourts.gov

25   Reported by Stenotype, Transcribed by Computer
Case 3:18-cr-04683-GPC Document                                  2 2 of 44
                                198 Filed 07/10/20 PageID.2038 Page
                          18-cr-4683-GPC



 1           SAN DIEGO, CALIFORNIA; JUNE 26, 2020; 2:30 P.M.

 2                                  -o0o-

 3             THE CLERK:    Calling Item Number 6 on the calendar,

 4   Case Number 18-cr-4683, U.S.A. v. Mohammed Abdul Qayyum, on for

 5   a motion hearing re: discovery.

 6             THE COURT:    Good afternoon, Counsel.

 7             ALL:   Good afternoon, Your Honor.

 8             THE COURT:    We are here handling a discovery matter

 9   that was raised in the reply filed by the defense on June 12.

10   And let me provide some background.     There are a number of

11   moving parts in this matter.

12        As recounted by the government in its surreply, filed

13   June 19, there has been a significant amount of discovery that

14   has been produced during these proceedings, and some of it

15   relates to statements that are attributed to Mr. Qayyum back in

16   September 2018, I believe.    And the discovery has led the

17   defense to file a motion to suppress statements.      That was

18   filed on May 15th, this year.

19        And upon reviewing the motion to suppress, it was -- if

20   not obvious, it was, in the government's view, a possibility

21   that there would be an evidentiary hearing to permit a proper

22   record to be made on a motion to suppress statements.       Given

23   that belief or opinion, the government took steps to identify

24   and produce material that was discoverable under Jencks,

25   Giglio, and Henthorn.
Case 3:18-cr-04683-GPC Document                                  3 3 of 44
                                198 Filed 07/10/20 PageID.2039 Page
                          18-cr-4683-GPC



 1        As to Henthorn material, the government identified certain

 2   events relating to a disciplinary proceeding that concluded in

 3   2019.   Based upon its review of those disciplinary proceeding

 4   documents, an ex parte, in camera application was made by the

 5   government on or about June 3.     It might have been submitted

 6   June 2.   But in any event, the Court reviewed it and submitted,

 7   presented an order on June 3, which directed the government to

 8   disclose certain information.

 9        The Court, based upon its review, determined that

10   something like four or five sentences that were contained in

11   the materials did not need to be produced, given, in the

12   Court's view, that they did not relate to the charges that were

13   made and that were and formed the basis for disciplinary action

14   taken against the agent in this matter, who is the agent who

15   was involved in the interview of Mr. Qayyum in this case.       So

16   that agent is Special Agent Charles Chabalko.      So that's the

17   reason why the Court ended up allowing for -- if not allowing,

18   directing that the government not produce those additionally

19   redacted sentences.

20        In addition, what was produced contains redactions that

21   were made, evidently, back at headquarters.

22        The government has recently filed an application for an

23   order to disclose confidential personnel materials.       The Court

24   signed that order on June 23, I believe, and it requires FBI

25   headquarters to turn over or provide to the U.S. Attorney's
Case 3:18-cr-04683-GPC Document                                  4 4 of 44
                                198 Filed 07/10/20 PageID.2040 Page
                          18-cr-4683-GPC



 1   office here certain materials that relate to an Agent Reed, and

 2   that otherwise may contain discoverable material.

 3        And I will back up and note that upon the receipt of the

 4   Henthorn materials relating to Agent Chabalko, there was

 5   additional discussion between defense counsel and the

 6   government and additional requests for materials, and this

 7   application for order also I believe relates to that.

 8        So, at this point, there's, essentially, three matters

 9   before the Court.   One relates to the defense request for three

10   sets of materials -- that is, any additional discovery related

11   to Qayyum's interview; any other statements, recordings,

12   reports, or writings related to Qayyum's interview; and a

13   government's response to the question of or not there were

14   notes of Qayyum's interview.    That's one group.

15        Second, the Court is asked to modify its protective order

16   in this case so as to permit others to learn about and review

17   the materials that have been provided under protective order.

18        And then, third, there are those materials that are the

19   subject of the application for order to disclose confidential

20   personnel materials.    That group is the one that's the easiest

21   to address because, at this point, the FBI, as I understand it,

22   is still collecting those materials and will be providing them

23   to the government; and then, at that time, the government will

24   conduct its review and, if appropriate, make an in camera

25   submission regarding those materials.     So, with that being the
Case 3:18-cr-04683-GPC Document                                  5 5 of 44
                                198 Filed 07/10/20 PageID.2041 Page
                          18-cr-4683-GPC



 1   case as to that request, the Court proposes we set a further

 2   status hearing regarding these discovery matters so that we can

 3   determine how that plays out.

 4        As to the first group of requests -- that is the three

 5   categories of documents sought -- it's clear to me that the

 6   defense is seeking further information related to the obtaining

 7   of the statement from the defendant, Mr. Qayyum.      And it

 8   probably occurs to the defense that it is surprising that there

 9   are no rough notes, at a minimum, for an interview that lasted

10   approximately three hours, but that is what the government has

11   been told.

12        And so I expect that when we do have a hearing -- and we

13   will have a hearing on this motion -- the defense can inquire

14   of Agent Chabalko and Agent Pearson and determine whether or

15   not they had ever prepared any notes.     And if not, if it is

16   their practice to go about interviewing people without any

17   recording, without any notes to rely upon in preparing the 302

18   reports that are ultimately generated.     But at this point, it

19   sounds like the government has taken all the actions, has made

20   all the necessary inquiries that is required of them to follow

21   up on the defense's request.

22        My tentative is I am not prepared to order them to produce

23   something that does not exist, at least according to the

24   reports of the government.    And as to the request to direct the

25   government to state on the record or to otherwise affirm that
Case 3:18-cr-04683-GPC Document                                  6 6 of 44
                                198 Filed 07/10/20 PageID.2042 Page
                          18-cr-4683-GPC



 1   there were no notes, at this point, I am satisfied that what

 2   the government has described as their procedures in this case

 3   amounts to, essentially, a response of whether or not there

 4   were notes of Qayyum's interview.

 5        Certainly, the assistant U.S. attorneys handling this case

 6   are not in a position to guarantee 100 percent whether or not

 7   there were notes.   What they can do is inquire of the FBI and

 8   its agents to determine whether or not there are notes.       That's

 9   taken place.   And to the extent that there are notes or that

10   there were notes and they were destroyed, then those are

11   matters that can be taken up with the witnesses themselves.

12   But at this point, there's not some type of requirement that

13   the government write out in blood or otherwise that there were

14   no notes.

15        At the same time, I understand that the defense has some

16   serious questions about whether or not there were notes, given

17   what I have reviewed, given what they know about this case and

18   this interview.

19        So that would be my tentative as to that portion of the

20   requests that are before the Court.

21        And then, as to the final request -- that is, to modify

22   the protective order -- at this point, I am not sure what more

23   the defense believes is appropriate.     Keeping in mind that, as

24   a starting point, I do not believe that it is appropriate to

25   share these materials with all codefendants, given that they
Case 3:18-cr-04683-GPC Document                                  7 7 of 44
                                198 Filed 07/10/20 PageID.2043 Page
                          18-cr-4683-GPC



 1   don't have standing, from what I can tell, to file a motion to

 2   suppress statements.    They do not appear to have similarly

 3   situated statements where Agent Chabalko was involved in the

 4   obtaining of statements.      As I understand it, the government

 5   does not intend to call Agent Chabalko at trial.       I could be

 6   mistaken about that.    I could be wrong.    But at this point,

 7   there does not appear to be, in my view, any good reason why

 8   this Henthorn material as to Agent Chabalko should be produced

 9   to all of the defendants, but I am prepared to hear more about

10   the defense position with respect to that protective order.

11        And so, with those preliminary comments and observations,

12   I am prepared to hear from you, Ms. Bernstein.

13             MS. BERNSTEIN:      Thank you, Your Honor.

14        I am going to go back to the first matter that the Court

15   addressed, which was the history of the case, and I just wanted

16   to clarify because I think I missed what the Court said for a

17   moment.

18        I understand that the confidential discovery was produced

19   to the Court with two sets of redactions, one that came from

20   FBI headquarters, which is being addressed, as the Court

21   explained, and one that were additional redactions that appear

22   in yellow, that the government had proposed.      And did the Court

23   indicate that you endorsed those additional redactions because

24   they did not apply to Agent Chabalko?

25             THE COURT:    No.    I endorsed the redactions because,
Case 3:18-cr-04683-GPC Document                                  8 8 of 44
                                198 Filed 07/10/20 PageID.2044 Page
                          18-cr-4683-GPC



 1   in the Court's view, they did not relate to the charges that

 2   led to the discipline.    They did not relate to what was viewed

 3   as reflecting poorly on the FBI or leading to these

 4   disciplinary proceedings.       They were facts that were in the

 5   background.   And, given that they did not appear to relate to

 6   what led to the discipline, in the Court's view, there was no

 7   justification to have it released, provided.      And the Court

 8   would not have, under any circumstances, allowed it to be used

 9   for impeachment, and the Court did not see that that

10   information would somehow or another lead to information that

11   would be admissible or the proper subject of impeachment.

12               MS. BERNSTEIN:   Thank you for clarifying that.    I am

13   sorry that I did not understand that.

14        I will dispose of these issues, I think, in the easiest

15   fashion, if that's okay.

16               THE COURT:   Yes.

17               MS. BERNSTEIN:   So I will go back to the request

18   which was made in our reply on this motion for the three

19   discovery requests, and we asked for any additional discovery

20   related to the government's interrogation; any other

21   statements, and recordings, reports, writings.      And we

22   clarified that this includes but is not limited to documents,

23   notes, reports, recordings, messages, voice mails, emails,

24   calendars, testimony, et cetera.      And there's the third issue

25   of notes.
Case 3:18-cr-04683-GPC Document                                  9 9 of 44
                                198 Filed 07/10/20 PageID.2045 Page
                          18-cr-4683-GPC



 1        As for the first two, the government, sort of, explicitly

 2   suggests that we haven't met a threshold of materiality.       I

 3   don't know if the government is seriously disputing that

 4   discovery related to its interrogation is not material to this

 5   case and this pending motion.

 6        The government likewise suggests that nothing exists and

 7   that I am asking them to manufacture evidence.      So I just want

 8   to clarify that that is, of course, not what we are asking for.

 9        We are asking for a direct statement on that, and we

10   haven't gotten one from the government.      And if the direct

11   statement is that nothing else exists, then that's fine.       But

12   there have been rolling productions, and we can quibble about

13   whether those productions are necessary under Jencks or under

14   Brady or under Rule 16, but my concern is that there have been

15   ongoing productions in this case related to -- I received the

16   other week, perhaps even this week -- related specifically to

17   the September 2016 interrogation of my client.

18               THE COURT:   Ms. Bernstein, I agree with you that, by

19   virtue of the government's response, it would lend itself to

20   the interpretation that you have given it, that somehow or

21   another the government does not believe that the defense is

22   entitled to the defendant's statements or any and all

23   information related to those statements, how they were

24   obtained.

25        At the same time -- and I will ask the government to
Case 3:18-cr-04683-GPC Document                                 10 10 of 44
                                198 Filed 07/10/20 PageID.2046 Page
                          18-cr-4683-GPC



 1   clarify on this -- but from what I have reviewed in the

 2   voluminous statement of facts relating to discovery in this

 3   case, that upon the motion to -- actually, before the motion to

 4   suppress was filed, that at the point in time when inquiries,

 5   further inquiries were made as to the statements, that the

 6   government took steps to inquire as to what discovery existed,

 7   either in the form of written statements, of audio- or

 8   video-recorded statements, as to notes that memorialized any

 9   interviews, and any other documents that related to the

10   statements.   And along those lines, that there was -- there

11   were emails discovered that related to communications between

12   your client and the FBI agent where arrangements were being

13   made for follow-up meetings to allow Mr. Qayyum to review

14   certain documents and identify them.

15        So, it looks like, from what the government did, that they

16   agree that you are entitled to your client's statements and

17   recordings and notes and related documents.      But in their

18   response, there is this reliance on cases that seems to have a

19   disconnect because they appear to relate to cases where there

20   hasn't been a sufficient showing that a particular area or

21   particular type of document is discoverable.

22        Let me ask whoever is speaking on behalf of the government

23   on this matter.    At this point, is what I understand to be the

24   case in fact the government's position, that you agree that the

25   defense is entitled to defendant's statements and notes and
Case 3:18-cr-04683-GPC Document                                 11 11 of 44
                                198 Filed 07/10/20 PageID.2047 Page
                          18-cr-4683-GPC



 1   recordings and related documents, and you have made that

 2   inquiry; but at this point, you are of the view that you have

 3   exhausted or you have concluded your search for documents that

 4   are otherwise discoverable under Rule 16, Jencks, Giglio and

 5   Henthorn?

 6               MS. FEVE:    Your Honor, Sabrina Feve for the United

 7   States.

 8        I can proffer to the Court.     Obviously, as an attorney, I

 9   can't be a witness, and that's part of the tension here.        And

10   we will be providing witnesses at the hearing who the defense

11   can cross-examine.      But I can certainly proffer that we have

12   repeatedly asked the agents for any existing records,

13   understanding and including voice mail and email and any other

14   notes, relating to the September 2016 interview with

15   Mr. Qayyum.

16        And we have also repeatedly advised defense counsel of the

17   fact that we have inquired with the FBI.      And I even include a

18   quote from the email, where we went into very specific detail

19   and told them exactly what Agent Chabalko said, which is that

20   it was his practice, if he kept rough notes, to put them in the

21   1-A file that accompanied the 302; that he had gone back and

22   checked the 1-A file, where he had found the documents he had

23   shown to Mr. Qayyum, but no notes.

24        So this is not a situation where we might have been

25   unresponsive or are being glib and refused to engage the merits
Case 3:18-cr-04683-GPC Document                                 12 12 of 44
                                198 Filed 07/10/20 PageID.2048 Page
                          18-cr-4683-GPC



 1   of their question.    So as far as our diligence on our end and

 2   understanding our discovery obligations, proactively seeking

 3   out Rule 16, Brady, Giglio, Jencks, and Henthorn, we have

 4   absolutely done so.

 5        But I do think that, perhaps, if the Court doesn't like

 6   the cases we cited for Brady and Rule 16 -- but it is more than

 7   a mere quibble to distinguish between what is discoverable

 8   pursuant to Rule 16 and what is discoverable pursuant to

 9   Jencks.

10        Within weeks of being arraigned, the defendants had access

11   to the 302 that summarized the interview of Mr. Qayyum from

12   September of 2016.    It is true that when we later were able to

13   find an email showing that there had been some subsequent

14   contact and to facilitate the production of those details,

15   which didn't exist, Agent Chabalko created an additional 302,

16   which was produced in January.

17        But the fact is, as far as the Rule 16 issue and the

18   statements that are sought to be suppressed, the only

19   statements that are at issue are the same statements that are

20   documented in the 302 that was produced in December of 2018.

21        And so our position has been we understand we have an

22   ongoing obligation to cross all of these legal doctrines.        But

23   we also recognize that timing can make a difference.       To say

24   that we somehow acted poorly or in bad faith or irresponsibly

25   by distinguishing between Rule 16 and Jencks is to ignore the
Case 3:18-cr-04683-GPC Document                                 13 13 of 44
                                198 Filed 07/10/20 PageID.2049 Page
                          18-cr-4683-GPC



 1   fact that Jencks has a very different discovery deadline.        And,

 2   indeed, we will be producing Jencks in advance of a witness

 3   testifying, notwithstanding the fact that the law specifically

 4   says you don't have to discover it until after.

 5        But I don't think it is fair or accurate to say that that

 6   is quibbling when we recognize we have a Rule 16 obligation and

 7   we recognize any statements or evidence that is material that

 8   has not been disclosed would, obviously, be subject to Rule 16

 9   and possibly Brady if it could be exculpatory.

10        But in this case, what we are saying is we don't dispute

11   that material statements are subject to Rule 16, as the Court

12   alludes to.    But to the extent we have found some emails that

13   were subsequently produced pursuant to Jencks, where there was

14   absolutely no new information, our position is that wasn't

15   Rule 16, it was Jencks, because there was no additional

16   material information being produced.

17        Does that address the Court's concerns, or should I

18   clarify?    Is there anything else I should address?

19               THE COURT:   No, and let me explain what I am

20   referring to as reference to cases that really don't, in some

21   ways, appear to be salient to what is before the Court.

22        At page 9 of your June 19 surreply or supplemental

23   briefing, at line 14, "Neither a general description of the

24   information sought nor a conclusory allegation of materiality

25   suffice."    Then, "Brady does not establish a duty to provide
Case 3:18-cr-04683-GPC Document                                 14 14 of 44
                                198 Filed 07/10/20 PageID.2050 Page
                          18-cr-4683-GPC



 1   defense counsel with unlimited discovery of everything known by

 2   the prosecutor."

 3        That's not what Ms. Bernstein is aiming for, obviously.

 4   She is aiming for discovery related to these statements, how

 5   they were obtained and how they were memorialized.

 6        So I think, ultimately, to the extent that there's

 7   references so these cases, then it does lead Ms. Bernstein to

 8   wonder, "Okay.    Are we actually having this debate, whether or

 9   not these statements are discoverable?"      And so, ultimately, I

10   understand why Ms. Bernstein takes the position that she does.

11        And at this point, I am satisfied that the government has

12   taken reasonable steps to obtain discovery that the defense is

13   otherwise entitled to under Rule 16 and Brady.       And to the

14   extent that there is additional discovery under Jencks, you are

15   right; the defense isn't entitled to have it until after the

16   witness testifies.

17        At the same time, we also know that, as a custom and

18   practice and as a practical matter, those statements are

19   provided in advance of the hearing so that we can avoid the

20   waste of time.

21        So, in any event, Ms. Bernstein, would you wish to be

22   heard further?

23              MS. BERNSTEIN:    I think that is it, Your Honor.

24        I do want to just make clear, I am not alleging that there

25   has been any violation of any rules or any misconduct.       It is
Case 3:18-cr-04683-GPC Document                                 15 15 of 44
                                198 Filed 07/10/20 PageID.2051 Page
                          18-cr-4683-GPC



 1   just because of the ongoing production of discovery and because

 2   I kept asking very direct questions about what was left and did

 3   not receive any direct responses, I just wanted to clarify.

 4   And my concern was that I wasn't getting answers.

 5        So if the government's response is "None of this exists,"

 6   then none of it exists.     I am not accusing them of anything.     I

 7   just wanted to be clear, because I know they inquired about the

 8   notes back in January, and since January, I have received a lot

 9   of discovery related to this motion.      So I just wanted to be

10   clear if, in the process of finding more relevant discovery,

11   that nothing else came up.     If nothing else came up, then

12   that's valid.   But I am not accusing anyone of anything.

13              THE COURT:   All right.   So, at this point, then, I

14   will confirm my tentative with respect to the request for those

15   three categories of discovery.

16        And then, would you like to be heard further on the other

17   two matters, Ms. Bernstein?

18              MS. BERNSTEIN:    Yes, Your Honor.

19        Well, as for the matter -- the rest of the information

20   coming about the confidential discovery, we did ask the

21   government for a lot of additional information, and the

22   government agreed to inquire of the FBI, obtain that, and go

23   through whatever procedures are necessary to redact or provide

24   to the Court in camera and then produce to us, so I don't think

25   that that is in dispute at all.      I think that will just take
Case 3:18-cr-04683-GPC Document                                 16 16 of 44
                                198 Filed 07/10/20 PageID.2052 Page
                          18-cr-4683-GPC



 1   some time, but there's no dispute there.

 2        So I can address the protective order.

 3              THE COURT:    Let's do this.   Let's determine when

 4   should we reconvene to address this additional discovery?

 5        In the government's papers, they noted that, because of

 6   COVID-19 manpower issues, it would take at least two weeks to

 7   obtain these materials, and then one would expect it would take

 8   them a couple of days or so to review it and then prepare some

 9   form of ex parte motion, to the extent that in camera is

10   appropriate.

11        So, given all of that, should we set the matter in four to

12   six weeks?

13              MS. FEVE:    Your Honor, I can provide the Court with

14   an update if that would help figuring out timing.

15              THE COURT:    Yes.

16              MS. FEVE:    At 12:30 today, we received by email two

17   of the witness statements the defense have expressed an

18   interest in viewing, as well as the two agent statements and

19   one additional document prepared by an agent's counsel.        We

20   still need to review them.

21        I think we are going to have some of the issues we had

22   before.   Because there was a merging of the FBI investigation

23   into activity and conduct involving Agent Chabalko, and they

24   didn't do a separate investigation with regard to Agent Reed.

25        And so, part of why we have that commingling issue is just
Case 3:18-cr-04683-GPC Document                                 17 17 of 44
                                198 Filed 07/10/20 PageID.2053 Page
                          18-cr-4683-GPC



 1   because there's a bunch of information that is extremely

 2   sensitive, and it only relates to Agent Reed and does not

 3   relate to Agent Chabalko.     So I suspect we are going to have to

 4   submit some materials for in camera review, and we will do it

 5   as diligently and as quickly as we can and will certainly get

 6   them to the Court next week, once we have had the opportunity

 7   to review them.

 8        With regard to the video recording that the defense has

 9   requested, we learned late yesterday that it has to be mailed.

10   That's not something that we can have emailed to us.       We are

11   hoping it will get to the FBI in San Diego sometime next week,

12   at which point they will transfer it over to us.

13        What I can tell is you I don't know that we anticipate

14   having issues with the video recording.      I think we will have

15   to review it, but I am not anticipating at this time that

16   there's going to be a need to take proactive and prophylactic

17   steps with regard to the recording the same way there is with

18   the documents.

19        So our hope is that we can get materials to the Court next

20   week, and that, at the latest, they will be to the defense

21   approximately a week and a half from that.

22        And with regard to the recording, I will certainly let

23   Ms. Bernstein know when we have received it and give her an

24   estimate of when we expect to be able to turn it around.        But

25   we are hoping to be able to have it next week.
Case 3:18-cr-04683-GPC Document                                 18 18 of 44
                                198 Filed 07/10/20 PageID.2054 Page
                          18-cr-4683-GPC



 1              THE COURT:    Okay.   So, then, that would set us up for

 2   being able to follow up on all of this in three or four weeks.

 3        Do you agree, Ms. Feve?

 4              MS. FEVE:    I do.    And to the extent that it's

 5   helpful, I know we already have a hearing set for the 17th.         I

 6   don't know if we want to have this set for an off-calendar day,

 7   because it only pertains to Mr. Qayyum --

 8              THE COURT:    I think we should.

 9              MS. FEVE:    -- but it certainly sounds reasonable.

10              THE COURT:    Let's make it in four weeks.    July 14.

11              MS. FEVE:    Would August 7 be acceptable to the Court?

12              THE COURT:    I don't know if I want to bump it that

13   long.

14              MS. FEVE:    I am happy to do it earlier.    I misread

15   your pause.

16              THE COURT:    No, I was just looking at my calendar and

17   then I was trying to think this through.

18        To the extent that we have a hearing on matters relating

19   to other defendants on the 17th, it might be a good idea to

20   have it on a week other than the 17th, is what I was thinking,

21   so that I am not -- if not distracted, I am not divided in

22   terms of what I am working on, both the big-ticket items

23   relating to the other defendants and then this matter, which is

24   also important, but will require time to get ready for.

25        So, let's set it for July 24th at, again, 2:30, and we can
Case 3:18-cr-04683-GPC Document                                 19 19 of 44
                                198 Filed 07/10/20 PageID.2055 Page
                          18-cr-4683-GPC



 1   proceed telephonically for that hearing as well.       And

 2   hopefully, by that time, we will be able to then be in a

 3   position to schedule an evidentiary hearing in this matter on

 4   the motion to suppress statements.

 5        So then, moving on to the third area of discussion -- that

 6   is, the protective order -- Ms. Bernstein?

 7              MS. BERNSTEIN:    Thank you, Your Honor.

 8        I think that there's -- I can kind of cover this in two

 9   separate issues.    There's the issue of the redactions that are

10   in the discovery, and then there's the issue of the scope of

11   the protective order.

12        You know, I am at a severe disadvantage to argue this

13   because I don't know what I am arguing about.       I don't know

14   what was there.    I don't know the justification for the FBI

15   redactions.   I understand the Court's logic behind endorsing

16   the government's additional requested redactions, but it is

17   difficult to argue against something we haven't seen.

18        I think all I would say is that the Court will get an

19   opportunity to review the FBI's redactions, and I understand

20   those are being produced to the government, but the request

21   would be that that be either wholesale produced to us or at

22   least wholesale produced to the Court so the Court can make the

23   determination.

24        In terms of the other redactions that the government

25   requested and the Court found did not pertain to the misconduct
Case 3:18-cr-04683-GPC Document                                 20 20 of 44
                                198 Filed 07/10/20 PageID.2056 Page
                          18-cr-4683-GPC



 1   that was found, I guess, you know, the only response I can

 2   provide, not knowing what is underneath the yellow

 3   highlighting, is that it doesn't appear disconnected from

 4   describing the conduct that was under review.       It is in the

 5   middle of sentences.    Sentences just drop off and suddenly are

 6   redacted.

 7        And the FBI did include this in their investigation, in

 8   their reports.    So I don't think -- I don't think the FBI

 9   concluded that it was segregable and separate because it is

10   part of the sentences that make up the underlying

11   investigation, the offense conduct -- not "offense conduct,"

12   but incident conduct.

13        In terms of those redactions, you know, if the Court has a

14   real concern about them -- and I understand the Court also

15   saying that you don't see any use for them and so we wouldn't

16   be able to ask questions about them; you don't see how it would

17   aid an investigation.    And again, I can't respond to that

18   because I don't know what is there.

19        I would ask if the Court would reconsider those redactions

20   for now and make them attorneys' eyes only, because that seems

21   to strike a better balance between protecting sensitive

22   information and the disclosure necessary for effective

23   preparation.   And once they were attorneys' eyes only, if we

24   were able to make a more fulsome argument about why the Court

25   should reconsider those, we could make those at the time.        But
Case 3:18-cr-04683-GPC Document                                 21 21 of 44
                                198 Filed 07/10/20 PageID.2057 Page
                          18-cr-4683-GPC



 1   that's, I think, the least what I would ask about the yellow

 2   redactions we were provided.

 3              THE COURT:    Let me ask the government.    Do you take a

 4   position with respect to those highlighted remarks, statements,

 5   information?

 6              MS. FEVE:    I am sorry, Your Honor.   Are we referring

 7   to the yellow highlighted portion --

 8              THE COURT:    Yes.   Yes.

 9              MS. FEVE:    -- or the black highlighted portion?

10              THE COURT:    No, the yellow.

11              MS. FEVE:    Your Honor, the yellow highlighted

12   sections, our position is under no set -- no matter how

13   expansive you view the rules of discovery, that there is no

14   legal argument for why the very, very limited portions that

15   were redacted in yellow are at all discoverable.       None of them

16   could ever be used to impeach the agent, who is prepared to

17   testify.   The only thing that they could be used for is to

18   harass or try to embarrass him because of something that

19   happened to him, not something that he did.

20        And I appreciate the frustration Ms. Bernstein must be

21   experiencing as a determined advocate, and so to the extent

22   that it is helpful context, one of the reasons we are dealing

23   with this situation is the bureau, for whatever reason, chose

24   to commingle its inquiry into the behavior of Agent Chabalko

25   with the behavior of Agent Reed.
Case 3:18-cr-04683-GPC Document                                 22 22 of 44
                                198 Filed 07/10/20 PageID.2058 Page
                          18-cr-4683-GPC



 1        We have offered to have the associate division counsel, at

 2   the FBI, who has had an opportunity to review all of the

 3   unredacted materials, testify and speak to the Court in camera

 4   should the Court have any questions about those redacted

 5   materials.

 6        But with regard to the yellow redactions, there's nothing

 7   in there that relates in any way, shape, or form to any

 8   misconduct undertaken by Agent Chabalko, and the only thing

 9   that would happen by disclosing that information would be to

10   embarrass him and put him in a very awkward position that is

11   completely beyond the bounds of what the law calls for.

12              MS. BERNSTEIN:    While I appreciate Ms. Feve's lack of

13   belief in my ability to not use evidence to embarrass an agent

14   but instead use it to advocate for a client, who is being

15   charged with felonies that have immigration consequences by the

16   government, if I can -- and I don't know if this proceeding is

17   under seal, but I would like to just read two sentences, and I

18   can illustrate for the Court why it is not believable to me

19   that this is segregable.     They are highlights that are in the

20   middle of two sentences, so if I can -- I can either direct the

21   parties' attention to where this occurs -- it is on pages 5 and

22   6 of the report -- or we can seal this portion of the

23   transcript, and I can read them into the record.

24        But it is not believable that the half-lines that are

25   redacted are segregable from the conduct that the rest of the
Case 3:18-cr-04683-GPC Document                                 23 23 of 44
                                198 Filed 07/10/20 PageID.2059 Page
                          18-cr-4683-GPC



 1   sentence and paragraph is describing.

 2              THE COURT:   And I think the problem is the standard

 3   you are applying is whether or not they can be segregated.        And

 4   I guess the answer is that yes, it can be segregated, to the

 5   extent that the subject matter does not relate to the specific

 6   charges, to the specific actions that produced or resulted in

 7   the discipline against the agent.     And that, to the extent that

 8   there's a recitation of facts that are chronological and some

 9   of those facts end up not relating to the charges, are not

10   referenced in the charges or in the conclusions that resulted

11   in the discipline, and in fact, as pointed out by Ms. Feve, are

12   things that would be embarrassing and could be used to either

13   humiliate or harass the agent.

14        And ultimately -- keeping in mind that the Court would not

15   be prepared to allow these allegations to be the basis of any

16   cross-examination or any examination, period.       And so, the fact

17   that they are part of this recitation of facts, in the Court's

18   view, does not mean that they cannot be severed, because they

19   can, and for the reasons that I have stated.

20        So, at this point, I am prepared to confirm my approval of

21   the redaction of those highlighted materials, and this will be

22   saved for appellate purposes.     And if the Ninth Circuit has an

23   opportunity to review this at some point, and if they disagree

24   with me, then I take the chance that I made this mistake for

25   naught.   But this is my ruling, and I am comfortable making it.
Case 3:18-cr-04683-GPC Document                                 24 24 of 44
                                198 Filed 07/10/20 PageID.2060 Page
                          18-cr-4683-GPC



 1              MS. BERNSTEIN:    Okay.   Thank you, Your Honor.

 2         Maybe at the end of the hearing, so that it's easier for

 3   purposes of the transcript, if I can just add the sentences.

 4   There's three highlights that are, I think, at issue.       One of

 5   them I am not taking issue with, but the other two I am.        So

 6   maybe just for completion of the record, at the end of the

 7   hearing, if I can just add those sentences in, and that portion

 8   can be sealed, so if this does get later reviewed, there is no

 9   ambiguity.

10         The second issue with the protective order is the scope of

11   it.   It's unduly restrictive and prevents our ability from

12   really preparing for this trial and preparing a meaningful

13   defense for Mr. Qayyum.     The order does not allow us to share

14   any documents with witnesses.     It doesn't allow us -- or any

15   information, not just documents.     I don't know that we would

16   have a great need to share these documents.      But it doesn't

17   allow us to share the documents or their contents with any

18   witnesses, with any investigators.      And that alone prevents us

19   from being able to really meaningfully prepared for the

20   hearing.

21         And I think what is very important to understand is that

22   this isn't just general impeachment.      We filed the motion to

23   suppress on May 15, with Mr. Qayyum's sworn declaration of what

24   occurred and the issues that have come out in this confidential

25   discovery bear directly not only on the agent's credibility but
Case 3:18-cr-04683-GPC Document                                 25 25 of 44
                                198 Filed 07/10/20 PageID.2061 Page
                          18-cr-4683-GPC



 1   also on Mr. Qayyum's version of what happened.       He described

 2   events similar to what was investigated and found by OPR.        So

 3   we do want -- we need the ability to be able to investigate

 4   this material further.

 5        I appreciate the government making the video and making

 6   the other information available to us.       But we need to be able

 7   to ask people questions about this and work with an

 8   investigator, and the order absolutely precludes us from being

 9   able to do that.

10        And in terms of sharing it with the rest of the defense

11   team --

12              THE COURT:   Let me back up for a moment because

13   there's a lot to unpack there.

14        So, one of the categories of individuals that you are

15   referencing is investigators; is that right?      Are you asserting

16   that this language does not allow you to hire investigators or

17   have investigators review this?

18              MS. BERNSTEIN:    Yes, it does.    We may not disclose

19   the documents or the contents of the documents to anyone, other

20   than our own staff.

21              THE COURT:   It says, "Nothing contained in this order

22   shall prevent the disclosure of the confidential materials to

23   any attorneys, secretaries, law clerks, paralegals, or any

24   other person who is working for the United States or counsel of

25   record for Qayyum in the investigation or preparation of this
Case 3:18-cr-04683-GPC Document                                 26 26 of 44
                                198 Filed 07/10/20 PageID.2062 Page
                          18-cr-4683-GPC



 1   case."

 2        I would interpret that language as permitting the defense

 3   to have a person who is working with you in the investigation

 4   of the case to review it.

 5        Do you agree with that, Ms. Feve, or do you dispute that?

 6               MS. FEVE:    No, I agree with that, Your Honor.

 7               THE COURT:    So, as a starting point, then,

 8   Ms. Bernstein, I believe you have that right, to have your

 9   investigators review this and consider it and take it into

10   account and work with it in their investigation.

11               MS. BERNSTEIN:   And how does that work in terms of

12   the ability to question witnesses about this information?        Are

13   witnesses also -- other witnesses collectively referred to in

14   this instance?

15               THE COURT:    I think -- and I am not sure if you are

16   referring to witnesses for the underlying conduct that produced

17   this discipline.    Is that who you are referring to?

18               MS. BERNSTEIN:   That's who I can anticipate in the

19   moment.

20        I mean, what I have been able to glean from this is a

21   potentially disturbing pattern of conduct that was similar in

22   time.    So, if we wanted to ask any of the witnesses that are

23   mentioned in the confidential record about this, I believe this

24   protective order would preclude us from doing so.       If it

25   doesn't, then I don't have an objection on that ground.
Case 3:18-cr-04683-GPC Document                                 27 27 of 44
                                198 Filed 07/10/20 PageID.2063 Page
                          18-cr-4683-GPC



 1               THE COURT:    As a starting point, certainly, I would

 2   view this language as permitting your investigators to go out

 3   and contact the individuals that are referenced in the reports

 4   and talk to them and ask them what happened.      One would think

 5   that would be 90, 95 percent of what you would want.

 6        To the extent they maybe forgot something and you wanted

 7   to refresh their memory with these confidential materials, then

 8   let me ask the government, what would your position be in that

 9   scenario?

10               MS. FEVE:    Your Honor, I think that the issue there

11   would be, if this makes it easier -- right now they don't have

12   the witness statements yet.     But what we could do, when we

13   submit the witnesses' statements, to the extent that they are

14   considered protective materials, we can make it clear that if

15   we need to show the 302 memorializing the interview with

16   Witness A to refresh Witness A's recollection, that that would

17   be covered by the protective order.

18        But I think the concern is showing other documents that

19   have other sensitive information that the witness could then

20   learn about and see.      And I think there's a bunch of reasons

21   why that would not be the best practice.

22        But if the concern is simply about being able to refresh

23   recollection with this particular 302, that is something that

24   is very discrete and should be easy to address.

25               THE COURT:    All right.   So, Ms. Bernstein, I think
Case 3:18-cr-04683-GPC Document                                 28 28 of 44
                                198 Filed 07/10/20 PageID.2064 Page
                          18-cr-4683-GPC



 1   you would be entitled to reach out to the witnesses, to

 2   interview them and, to the extent that it's necessary, refresh

 3   their memory of their prior statements.

 4        Do you believe that you should have the right to go

 5   further?

 6              MS. BERNSTEIN:    As for the witnesses, I just would

 7   note that a lot of what is described as, "Person A said that

 8   they saw someone else doing something."      And there's a lot of

 9   people that are in this environment at once.      I just don't want

10   to -- I want to be very respectful of the order in place.

11   That's why I did not read the investigator to be in the

12   category of people called "assistants."      I just wanted to be

13   very careful.

14        If I am asking Person A, and Person A doesn't remember

15   something, and I say, "Well, Person B said that X, Y, Z," I

16   want to be sure --

17              THE COURT:   Ms. Bernstein, this is all testament to

18   your character and your fidelity to the law, so I appreciate

19   that.

20        I don't see a problem with the investigators.       I don't see

21   any problem that we can't address with respect to the

22   witnesses.

23        Are there other categories of individuals that you think

24   you should be entitled to share this information with?

25              MS. BERNSTEIN:    The only other category, Your Honor,
Case 3:18-cr-04683-GPC Document                                 29 29 of 44
                                198 Filed 07/10/20 PageID.2065 Page
                          18-cr-4683-GPC



 1   is the codefendant and the defense team.      And I think the Court

 2   knows part of the reason I don't find it to be applicable -- or

 3   that there's -- made a showing that there's a need to share

 4   with the codefendants, one of the things the Court said is

 5   that, from the posture, it doesn't appear that they have

 6   similarly situated statements.

 7        My understanding is, in fact, that Agent Chabalko has

 8   interviewed at least one other of the defendants.       And in terms

 9   of whether this particular -- Mr. Qayyum's statement can be

10   used against the other defendant, there's a conspiracy charge,

11   and I have no doubt that the government will be interested,

12   should they prevail on being able to use the statement, to try

13   and use it against the other defendants as a coconspirator

14   statement.

15        And the other is this is the case agent.       This isn't an

16   ancillary person in this investigation.      This is a case that's

17   been investigated going back at least four or five years, and

18   this was the person who was running the investigation.

19        This isn't misconduct that occurred long before.       This is

20   misconduct that occurred just before the bringing of the

21   indictment, and the investigation and statements related to

22   this are continued throughout the beginning of this case.

23        So I think we are going to -- I think it is inevitable

24   that this discovery comes out to the other defendants, and it

25   doesn't seem that the government disputes that this is relevant
Case 3:18-cr-04683-GPC Document                                 30 30 of 44
                                198 Filed 07/10/20 PageID.2066 Page
                          18-cr-4683-GPC



 1   impeachment material.    It seems to me like maybe the government

 2   is going to try to not have to disclose this by not calling

 3   their agent, but I don't know that that carries the issue if we

 4   call the agents.

 5        And we will most certainly will be calling the case agent,

 6   number one, if we don't prevail on this motion and we are

 7   having to argue voluntariness to the jury.      And then, also, we

 8   would probably be calling the case agent to potentially impeach

 9   other witnesses that the case agent interviewed.       So the case

10   agent will be a witness in this trial, and it seems inevitable

11   that this discovery comes out.

12        It seems inevitable that this statement of Mr. Qayyum, if

13   it is allowed in, is attempted to use against the other

14   codefendants, and that we should not be able to work with the

15   rest of the defense team to -- the whole team of the defense is

16   a little bit difficult and limiting, and it prejudices

17   Mr. Qayyum.

18        There's case law, and I think that we have cited it to the

19   Court previously, that protective orders should be no broader

20   than necessary to accomplish the proper goals of the protective

21   order.   And that the Court needs to consider how burdensome the

22   protective order would be on a defendant, being sensitive to

23   the extent to which a protective order hinders their ability to

24   defend themselves.

25        I think both of those are from U.S. v. Smith.
Case 3:18-cr-04683-GPC Document                                 31 31 of 44
                                198 Filed 07/10/20 PageID.2067 Page
                          18-cr-4683-GPC



 1        Here, I believe that we have the right to confer with

 2   defense counsel, and I believe that not being able to confer

 3   with defense counsel about the discovery that pertains to the

 4   case agent, who has brought a five-year case against the

 5   client, deprives Mr. Qayyum of full and competent

 6   representation.

 7        And that it could be the same protective order could be in

 8   place and could be modified to attorneys' eyes only, but there

 9   are ways to deal with this.

10        It seems like it is a matter of timing.      The issues that

11   are typically present to justify a protective order -- such as

12   the safety of witnesses, danger of perjury, or witness

13   intimidation, issues of national security, or business

14   enterprise, economic reprisals -- are not present here.        So

15   it's hard to see the good cause that the government has to

16   prevent this discovery from being shared with the rest of the

17   defense team, particularly in light of the way that hinders

18   Mr. Qayyum's ability to defend the case.

19              THE COURT:   Ms. Feve, would you like to respond?

20              MS. FEVE:    Yes, Your Honor.

21        As the Court remembers from, I believe, prior

22   conversations, it is not our intention to call Agent Chabalko

23   in our case in chief.    And we have said that before, and that's

24   still our position.

25        When we understood that he was going to have to testify
Case 3:18-cr-04683-GPC Document                                 32 32 of 44
                                198 Filed 07/10/20 PageID.2068 Page
                          18-cr-4683-GPC



 1   because of the defense motions, that's when we undertook our

 2   Henthorn and our Giglio review.

 3              THE COURT:    Let me ask you something.    With respect

 4   to Mr. Qayyum's statement, you are not intending to offer it in

 5   your case in chief, is that right, either through the agent or

 6   through the coagent -- is it Peterson?

 7              MS. FEVE:    That's correct, Your Honor.    That's why we

 8   want to litigate the voluntariness.      If he gets on the stand,

 9   we want to be able to cross-examine him.      And being mindful, we

10   have no idea what case the defendants will put on, and so we

11   can't foreclose what we will do and who we will call if we had

12   to put on a rebuttal case.

13        But for now, our plan, and the way we have planned out the

14   trial tentatively -- and it is tentative because there are

15   several moving pieces, including what charges we are going to

16   trial on, what evidence will be available to us.       But we have

17   told this to the Court before and we have stood behind it.        And

18   when Agent Chabalko came into play, that's why we went out on

19   our own to do our due diligence.

20        With regard to the defense counsel's proffer that the

21   defense intends to call Agent Chabalko, that's their right.

22   So, to the extent they choose to do so, we will obviously honor

23   our discovery obligations as that arises.      But I believe that

24   that potential plan -- which, of course, they don't have to

25   tell us what case they are going to put on; they don't have to
Case 3:18-cr-04683-GPC Document                                 33 33 of 44
                                198 Filed 07/10/20 PageID.2069 Page
                          18-cr-4683-GPC



 1   tell us if they are going to put on a case at all -- but we

 2   need to anticipate that they are going to do that without them

 3   telling us anything, makes it somewhat speculative, because, if

 4   I correctly understood defense counsel, what she was saying is

 5   she intends to call Agent Chabalko to impeach other witnesses

 6   and then we want to impeach him ourselves.      And I don't know

 7   quite how it works to have him impeach other witnesses when you

 8   are also impeaching him.

 9        And it could be that that's why, for now, for the actual

10   case in controversy before you -- which is should the Court

11   grant the motion to suppress Mr. Qayyum's statements and

12   thereby preclude us from using them in our case in chief and

13   should the Court find they are involuntary, precluding us in

14   using them on cross-examination -- for those purposes, the only

15   person with standing, as far as we are aware, is Mr. Qayyum,

16   and that's why we produced them to him.

17        I am unaware of witness interviews with any of the

18   statements conducted by Agent Chabalko.      It could be I don't

19   know about them or I may have forgotten about them, and defense

20   counsel can direct our attention to them; we can go back and

21   see if that changes our understanding of the discovery

22   obligations.

23        But for now, the only party we have ever heard say

24   anything about bringing a motion to suppress, because the only

25   statements that were ever elicited other than potentially in
Case 3:18-cr-04683-GPC Document                                 34 34 of 44
                                198 Filed 07/10/20 PageID.2070 Page
                          18-cr-4683-GPC



 1   terms of the proffer, were the ones here at issue.

 2              MS. BERNSTEIN:    Your Honor, and I can be a little bit

 3   more clear about -- if Mr. Qayyum's statement is found to be

 4   anything other than voluntary, we will be challenging that

 5   before the jury, and we will be calling Agent Chabalko.

 6              THE COURT:   But -- wait.

 7        But the government is saying that they are not going to

 8   call any witness to testify regarding your client's statement.

 9   So the only way that the statement would come in would be in

10   the event that your client takes the stand, and then, during

11   cross-examination, he would be subject to cross-examination

12   with this statement, to the extent that it's voluntary.

13   Correct?   Is that how you see it?

14              MS. BERNSTEIN:    I think that that's -- yes.    I

15   understand what the Court is saying.

16        I am sorry; I didn't know if that was directed at me.

17        I do understand that that is what the Court is saying.

18        But I think that is more speculative of a theory than I am

19   otherwise able to provide.     If this statement is not precluded

20   as involuntary, I think there's a very strong, if not certain,

21   likelihood that Agent Chabalko becomes a witness.

22        But I also think that we are a little bit down the hole,

23   in that when we come back up, the issue of the protective order

24   is whether there's good cause for the restrictions in place and

25   whether the protective order is the least restrictive as
Case 3:18-cr-04683-GPC Document                                 35 35 of 44
                                198 Filed 07/10/20 PageID.2071 Page
                          18-cr-4683-GPC



 1   possible but accomplishing whatever that good cause is.

 2        And, here, a protective order that does not allow

 3   Mr. Qayyum to confer with co-counsel about possible impeachment

 4   and issues regarding the case agent of an investigation that's

 5   been going on for years limits his ability to prepare for this

 6   hearing, limits his ability to prepare his trial defense, and

 7   there doesn't appear to be good cause for that.       There also

 8   doesn't appear -- there appear to be other ways of

 9   accomplishing that.

10        We are not asking for the protective order to go away.        We

11   are not asking to be able to share this with the public at

12   large, who probably, frankly, have a real right to know about

13   this information, but that's not the request.       The request is

14   to be able to defend my client, to defend this motion, and to

15   be able to prepare a defense.

16        And I am not clear what the good cause is for the order,

17   as written, that would preclude the rest of the defendants from

18   having this information.

19              THE COURT:   Ms. Feve, one of the arguments made by

20   Ms. Bernstein was that, in the event that her client testifies,

21   that the government's introduction of the statement would

22   necessarily implicate codefendants, and so, that, in that way,

23   it would impact codefendants in such a way they should at this

24   point be allowed to review this information.

25        What is your response to that?
Case 3:18-cr-04683-GPC Document                                 36 36 of 44
                                198 Filed 07/10/20 PageID.2072 Page
                          18-cr-4683-GPC



 1              MS. FEVE:   Your Honor, I think there are a few things

 2   we would need to know, which is first -- and all of it,

 3   recognizing we don't even have a trial date and still don't

 4   know exactly what charges we are going to trial on.

 5        But the defense are going to make their decisions,

 6   assuming we do get a trial date and the case is not dismissed,

 7   whether or not they think there are potential jury issues or

 8   whether there's any motion for severance.      Unless and until we

 9   know that, it seems to me this is somewhat premature.

10        I am not suggesting they should make that motion.       I am

11   not suggesting that it's even warranted.      But recognizing this

12   is a case where there's been a lot of litigation, I recognize

13   there is a potential issue that will arise.

14        And so, to the extent that the notion is if Mr. Qayyum

15   testifies and the government has the opportunity to

16   cross-examine him as the witness -- again, we are not -- if we

17   are doing cross-examination; we are not calling him as our own

18   witness; we are just asking him questions about his own prior

19   statements -- I don't see how what happened at a bar with Agent

20   Chabalko changes the fact, provided the Court makes a

21   voluntariness determination that permits the Court to inquire

22   about the statement.

23              MS. BERNSTEIN:    And, Your Honor, I find -- I mean,

24   there are allegations that, during the interview of my client,

25   he was threatened and coerced, in part, with the flashing of a
Case 3:18-cr-04683-GPC Document                                 37 37 of 44
                                198 Filed 07/10/20 PageID.2073 Page
                          18-cr-4683-GPC



 1   service weapon and that type of psychological intimidation.

 2   And that is 100 percent substantiated by conduct that was

 3   independently investigated and found months later.       So it is

 4   not a reach to suggest that that, in fact, happened.

 5        So whether the Court believes that happened or not and

 6   whether the Court precludes the statement as involuntary or

 7   not, he does have a 100 percent right, without even making a

 8   stretch, to argue to a jury that that, in fact, might have been

 9   what happened and my client was coerced when he made this

10   statement.

11        And while it's true that we don't have a trial date or

12   don't know the viability of the wire fraud count, we know we

13   are going to trial on CAN-SPAM counts, and the statement bears

14   directly on the CAN-SPAM counts.     I don't even know that it

15   would be applicable to the wire fraud counts.

16        So I think the suggestion that we just not deal with this

17   and we wait until what?    Until at trial, when Mr. Qayyum

18   testifies, and then we take however long a break cocounsel

19   needs, to be able to investigate this pertaining to their own

20   clients?

21        This discovery seems inevitable to come out, and I don't

22   see there's been either a showing of good cause for the

23   restriction in place to prevent other codefendants of knowing

24   about the personnel files of the case agent, who is a potential

25   defense witness in this case.
Case 3:18-cr-04683-GPC Document                                 38 38 of 44
                                198 Filed 07/10/20 PageID.2074 Page
                          18-cr-4683-GPC



 1              THE COURT:   All right.   Well, at this point,

 2   certainly, this discovery -- well, you are and your client is

 3   entitled to this discovery, and you have made an adequate

 4   showing given its relationship to the motion to suppress

 5   statements.    At this point, it is not clear to the Court that

 6   this Henthorn impeachment information is discoverable by the

 7   codefendants, where at this point the government has announced

 8   that it does not intend to call the witness in its case in

 9   chief.

10        The argument that the codefendants would be entitled to it

11   once your client testifies and then the government ends up

12   introducing the statement, the Court can craft an order that

13   the Court can determine or decide what parts of the statement

14   should be introduced so that we don't have that problem, be it

15   under Bruton or under 403.

16        So, I am not satisfied that, in the event that your client

17   testifies, that that automatically will create a set of

18   circumstances which will result in the need for this

19   impeachment.

20        On the theory that Agent Chabalko is a case agent who has

21   been involved for a significant period of time, at this point,

22   I don't see where that status by itself permits the production

23   of Henthorn material.

24        So I am going to confirm my earlier tentative ruling, that

25   the codefendants are not entitled to have access or receive
Case 3:18-cr-04683-GPC Document                                 39 39 of 44
                                198 Filed 07/10/20 PageID.2075 Page
                          18-cr-4683-GPC



 1   this information.

 2              MS. BERNSTEIN:    And, Your Honor, does that also mean

 3   that this evidentiary hearing is going to be sealed?

 4              THE COURT:   It may mean that there's certain portions

 5   relating to it.    To the extent that the government calls the

 6   witness and Agent Chabalko testifies as to how it was he came

 7   about interviewing your client, sat down with him, and actions

 8   related to that, that should be open.

 9        To the extent that there's cross-examination relating to

10   inconsistencies or as to the failure to prepare notes or the

11   destruction of notes, that should be open.

12        But to the extent that there's cross-examination that

13   zeros in on this discipline, then, yes, the Court would

14   entertain a motion to close the proceedings.

15              MS. BERNSTEIN:    Okay.   Thank you.

16        I appreciate the Court's consideration and the time.        We,

17   of course, disagree with the outcome but do understand and will

18   respect it.

19              THE COURT:   All right.

20              MS. BERNSTEIN:    And I just want an opportunity

21   towards the end if we can seal the record so I can add in the

22   two sentences.

23              THE COURT:   Yes.

24              MS. BERNSTEIN:    I don't think it will make a

25   difference, but I have had cases reversed on less.
Case 3:18-cr-04683-GPC Document                                 40 40 of 44
                                198 Filed 07/10/20 PageID.2076 Page
                          18-cr-4683-GPC



 1              THE COURT:   Let's do that now, Ms. Bernstein.

 2              MS. BERNSTEIN:    Okay.   Thank you, Your Honor.    So

 3   just circling -- I assume this portion is now under seal?

 4              THE COURT:   Yes.   I will ordered it sealed.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 3:18-cr-04683-GPC Document                                 41 41 of 44
                                198 Filed 07/10/20 PageID.2077 Page
                          18-cr-4683-GPC



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 3:18-cr-04683-GPC Document                                 42 42 of 44
                                198 Filed 07/10/20 PageID.2078 Page
                          18-cr-4683-GPC



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17              THE COURT:   At this time, is there anything else to

18   address, Ms. Bernstein?

19              MS. BERNSTEIN:    The only final thing I would note is

20   that it was discussed we will be back before the Court on

21   July 17th.   I believe the hearing was July 16th.

22              THE COURT:   I said July 24, didn't I?

23              MS. BERNSTEIN:    July 24 for this matter.

24              MS. FEVE:    I misspoke.   I referred to the hearing

25   date as the 16th.
Case 3:18-cr-04683-GPC Document                                 43 43 of 44
                                198 Filed 07/10/20 PageID.2079 Page
                          18-cr-4683-GPC



 1               THE COURT:   Oh, yes, it is.   We have the matter on

 2   calendar for July 16 at 2:00 p.m.

 3               MS. BERNSTEIN:   Yes.   And we understand we will

 4   continue this hearing as to the discovery, is that the scope of

 5   the next hearing on the 24th, is that to address the additional

 6   discovery related to this confidential discovery and the time

 7   for an evidentiary hearing?

 8               THE COURT:   Yes.

 9               MS. BERNSTEIN:   Thank you.

10               THE COURT:   Mr. Qayyum, you are still on the line?

11               THE DEFENDANT:   Yes, I am still on the line.

12               THE COURT:   So, then, I will direct you to take steps

13   to be present telephonically and participate in the upcoming

14   hearings, both on July 16, 2020, at 2:00 p.m., and July 24, at

15   2:30 p.m.   Do you understand, sir?

16               THE DEFENDANT:   Yes, Your Honor.   I will.   I

17   understand.

18               THE COURT:   Anything else from the government?

19               MS. FEVE:    No, Your Honor.   Thank you.

20               THE COURT:   And I think the Court has already found

21   excludable time, at least through July 16, and the Court at

22   this time will find excludable time through the 24th, as we are

23   dealing with discovery issues in addition to the COVID-19

24   challenges that have been addressed by the Chief Judge orders.

25        So, that will be all.      Have a great weekend and be safe
Case 3:18-cr-04683-GPC Document                                 44 44 of 44
                                198 Filed 07/10/20 PageID.2080 Page
                          18-cr-4683-GPC



 1   and take care.

 2              MS. BERNSTEIN:     Thank you, Your Honor.

 3              MS. FEVE:     Thank you, Your Honor.

 4        (End of proceedings at 3:45 p.m.)

 5                                    -o0o-

 6                           C-E-R-T-I-F-I-C-A-T-I-O-N

 7

 8                 I hereby certify that I am a duly appointed,

 9   qualified and acting official Court Reporter for the United

10   States District Court; that the foregoing is a true and correct

11   transcript of the proceedings had in the aforementioned cause;

12   that said transcript is a true and correct transcription of my

13   stenographic notes; and that the format used herein complies

14   with rules and requirements of the United States Judicial

15   Conference.

16                  DATED:    July 10, 2020, at San Diego, California.

17

18                                  /s/ Chari L. Bowery
                                    _______________________________
19                                  Chari L. Bowery
                                    CSR No. 9944, RPR, CRR
20

21

22

23

24

25
